Bboyles, O. J.
1. The ground of the motion for a new trial complaining of the admission of certain testimony is too defective to be considered, since it does not give the name of the witness whose testimony was objected to. Adams v. State, 22 Ga. App. 252 (1), and citations.
2. The grounds of the motion for a new trial based upon alleged newly discovered evidence can not be considered, as it fails to present any affidavits as to the character, credibility, associates, etc., of the “newly discovered” witness. Griggs v. State, 17 Ga. App. 301 (15), 305 (86 S. E. 726).
3. There was some evidence authorizing the verdict, .and, the finding of the jury having been approved by the trial court, this court is without authority to interfere.

Judgment affirmed.


Lulce and Bloodworth, JJ., eoneur.

Claud Mahaffey, Dorsey Davis, for plaintiff in error.
Rupert A. Brown, solicitor, contra.